     Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.1 Filed 03/08/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF MICHIGAN


LAN YAO,
                                                   Case No. 21-cv-
                     Plaintiff,                    Hon.
v.

OAKLAND UNIVERSITY,

                   Defendant.
__________________________________/
ERIC STEMPIEN (P58703)
STEMPIEN LAW, PLLC
Attorneys for Plaintiff
38701 Seven Mile Rd, Suite 130
Livonia, MI 48152
(734)744-7002
eric@stempien.com
__________________________________/

                       COMPLAINT AND JURY DEMAND

        Plaintiff Lan Yao, by and through her attorneys, Stempien Law, PLLC hereby

submits her Complaint and complains against Defendant Oakland University, and in

support thereof states:

     1. Plaintiff Lan Yao (“Yao” or “Plaintiff”) is a resident of Oakland County,

        Michigan.

     2. Defendant Oakland University (“Oakland”, “OU” or “Defendant”) is a

        political subdivision of the State of Michigan, organized pursuant to the

        statutes of the State of Michigan.
                                             1
Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.2 Filed 03/08/21 Page 2 of 9




3. The events giving rise to this action occurred within the Eastern District of

   Michigan.

4. Jurisdiction is vested with this Court pursuant to 28 USC §1331 and 42 USC

   §2000e, et. seq.

                      GENERAL ALLEGATIONS

5. Yao was an Assistant Professor of Nursing within Oakland’s School of

   Nursing (“SON”) until her discharge on or about August 14, 2020.

6. Throughout 2019 and 2020, Yao requested a promotion to the tenured position

   of Associate Professor of Nursing.

7. Throughout her career at Oakland, Yao’s faculty performance reviews

   provided that she either met or exceeded standards for promotion, tenure and

   job security in professional responsibilities in three areas (teaching,

   scholarship and public service) each year. Yao’s scholarship had not only met

   but also consistently exceeded performance standards for all years.

8. Despite the positive reviews, Oakland denied plaintiff's tenure and promotion

   to Associate Professor on or about August 12, 2019. The stated denial reasons

   in SON Dean’s letter of August 29, 2019, alleging diminished scholarship and

   rate of peer-reviewed publications since joining Oakland University, and the

   two review committees did not recommend plaintiff tenure and promotion.




                                        2
     Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.3 Filed 03/08/21 Page 3 of 9




      9. Yao’s position within the SON was governed by a collective bargaining

          agreement between the Oakland and the American Association of University

          Professors (AAUP/Union) 1. The AAUP Faculty Agreement set forth the

          review criteria/standards to evaluate faculty members’ performance relative

          to the professional responsibilities (teaching, scholarship and public service)

          and form the basis of all recommendations and decisions regarding faculty

          tenure and promotion.

      10. Oakland must properly apply the established review criteria/standards

          according to the AAUP Faculty Agreement.

      11. AAUP found that none of the SON Dean’s stated reasons demonstrated

          proper application of the review criteria/standards or fair and adequate

          consideration.

      12. AAUP was aggrieved by Oakland’s denial of plaintiff’s tenure and requested

          a re-review pursuant to Paragraph 41c.4(e) of the AAUP Faculty Agreement.

      13. On May 1, 2020, SON Dean provided a 2nd denial letter and made prejudicial

          judgement to denigrate plaintiff’s scholarship qualification and performance.

          The Dean continued to misrepresent the mistakes in the NCAP letters and




1
    See https://wwwp.oakland.edu/Assets/Oakland/ahr/files-and-documents/OU-AAUP%202015-2020%20-1.pdf or
      http://www.oaklandaaup.org/agreement.htm

                                                    3
Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.4 Filed 03/08/21 Page 4 of 9




   used the NCAP and FRPC veto (which was already excluded by AAUP as a

   legitimate denial reason by Oakland) again as her excuse to deny plaintiff.

14. On or about May 20, 2020, plaintiff filed a Charge of Discrimination with the

   Equal Employment Opportunity Commission (“EEOC”).

15. On or about August 14, 2020, Oakland terminated plaintiff’s employment.

16. On or about January 12, 2021, plaintiff filed a Charge of Retaliation with the

   EEOC for her termination. That charge remains pending as of the filing of this

   lawsuit.

17. On or about December 8, 2020, the EEOC issued a Dismissal and Notice of

   Rights letter to plaintiff for her Charge for Discrimination.

18. Plaintiff is of Asian race and Chinese national origin.

19. Plaintiff began her employment with Oakland in 2015 with her most recent

   assignment as Assistant Professor within Defendant’s School of Nursing

   (“SON”).

20. Plaintiff was subjected to different terms and conditions of her employment,

   denial of tenure and promotion, and job termination, based on her race and

   national origin.

21. The denial of Yao’s tenure and her termination were the direct result of SON

   Dean’s purposeful discrimination against her based on her race and national

   origin, and retaliation because of the AAUP and EEOC complaints.


                                       4
Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.5 Filed 03/08/21 Page 5 of 9




22. Oakland failed to investigate the complaints filed first by the AAUP to

   Oakland, and subsequently by the plaintiff to EEOC; Instead, Oakland made

   false claims in its EEOC Position Statement, mispresenting Oakland’s Faculty

   Agreement.

23. Contrary to Oakland’s claim, the Faculty Agreement requires fair and

   adequate consideration, requiring no other factors be used to review a faculty

   except for his/her efforts and achievements in three areas of professional

   responsibilities (teaching, scholarship and public service), and no review

   entity can use its own subjective judgment to replace the review

   criteria/standards stipulated in the published Faculty Agreement.

24. While requests for tenure within the SON are reviewed by two committees,

   neither the Nursing Committee on Appointment and Promotion (“NCAP”) or

   the Faculty Re-employment and Promotion Committee (“FRPC”) can decide

   tenure, because tenure decision is within the sole discretion of Oakland’s

   upper management.

25. The Dean of the SON is the sole decision-maker with regard to tenure because

   there is no department, unit, or department and unit chairpersons in the School

   of Nursing.

26. NCAP and FRPC are volunteers not experienced researchers or content

   experts.


                                      5
Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.6 Filed 03/08/21 Page 6 of 9




27. The NCAP and FRPC veto is pretext for discrimination.

28. The FRPC, relying on NCAP’s review, concluded Zorica Kauric-Klein, a

   white female professor in the School of Nursing, did not meet the teaching

   criteria for tenure by a vote of 11-to-0. Despite FRPC’s unanimous

   recommendation and rationales against tenure, SON’s Dean granted Kauric-

   Klein tenure. Kauric-Klein’s national origin is Canadian.

29. Another white woman, Julie Kruse, was granted tenure, despite not only

   having fewer peer-reviewed publications but also no actual scholarship

   accomplishment which Yao does have, that is, having no successful efforts in

   securing competitive internal and external funding to conduct research in her

   stated areas of expertise which Yao does have, having no inter-disciplinary

   research which Yao does have, having no evidence of “contributed to the

   creation of new knowledge or the expansion of an established scholarly area”

   (external evaluator appraisal of Kruse’s scholarship) which Yao does have,

   having no national and international recognitions which Yao does have,

   having no evidence of peer-reviewed publications disseminating her research

   at Oakland University which Yao does have, and having no evidence of a

   record of presenting empirically-based papers and /or posters at conferences

   (external evaluator appraisal of Kruse’s scholarship) which Yao does have.

   Julie Kruse’s national origin is American.


                                     6
Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.7 Filed 03/08/21 Page 7 of 9




30. In fact, SON’s tenured faculty is completely composed of white individuals.

31. The SON Dean denied plaintiff tenure and promotion and later terminated

   her based on her Asian race and Chinese national origin.

32. Plaintiff’s tenure review endured more arduous procedures compared with

   similarly situated coworkers of a different race and national origin.

33. After AAUP’s complaint and a comprehensive re-review, although SON’s

   Dean did not find any new excuses to accuse plaintiff, the Dean arbitrarily

   stated, “Your record does not demonstrate continued research productivity as

   an independent research scholar. You did not demonstrate evidence of

   substantial progress as a mature scholar or establish a record of peer reviewed

   publications at Oakland University. In summary, your record of actual

   accomplishment in the area of scholarship falls well short of expectations. For

   promotion and the granting of tenure at the c.4 level, there must be

   unequivocal evidence in the record of the requisite accomplishments. The

   dossier must make a persuasive case for promotion and tenure, and

   unfortunately, yours did not. Accordingly, you were not recommended for re-

   employment” to denigrate plaintiff’s performance.

34. The deceiving claims in Oakland’s EEOC submission are its attempt to evade

   OU's legal responsibility for its faculty review and decision-making required

   by the Faculty Agreement.


                                      7
Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.8 Filed 03/08/21 Page 8 of 9




                           COUNT I
       VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT OF 1964
          RACE AND NATIONAL ORIGIN DISCRIMINATION

35. Plaintiff hereby incorporates by reference all previous paragraphs of this

   Complaint as if fully set forth herein.

36. Title VII of the Civil Rights Act of 1964 (“Title VII”), specifically 42 USC

   §2000e-2 provides that “it shall be an unlawful employment practice for

   an employer … to discriminate against any individual with respect to his

   compensation, terms, conditions or privileges of employment because of such

   individual’s race… or national origin.”

37. Defendant Oakland is an employer as that term is defined by Title VII.

38. Plaintiff was an employee of Oakland as that term is defined by Title VII.

39. Plaintiff is of the Asian race and Chinese national origin and is, therefore, a

   member of a protected class.

40. Plaintiff was qualified for her position as an Assistant Professor.

41. Plaintiff was qualified for the position as an Associate Professor.

42. Plaintiff was qualified to receive a tenure appointment at Oakland.

43. Plaintiff was subjected to adverse employment action, including denial of

   tenure, denial of promotion, failure to promote, and termination.




                                       8
 Case 2:21-cv-10523-SJM-APP ECF No. 1, PageID.9 Filed 03/08/21 Page 9 of 9




  44. Other, non-Asian and non-Chinese employees who the NCAP and FRPC did

     not recommend for tenure were not subjected to the same adverse employment

     actions as Plaintiff and received tenure and promotion.

  45. As a direct and proximate result of Defendant’s violation of Title VII,

     Plaintiff suffered damages, including, but not limited to loss of job position,

     lost past and future wages, lost past and future employment benefits,

     defamation of academic credentials and emotional distress.

                                  JURY DEMAND

  Plaintiff Lan Yao hereby demands a trial by jury of the within cause.


                                            STEMPIEN LAW, PLLC


                                            /s/ Eric Stempien
                                            By: Eric Stempien
                                            Attorney for Plaintiff
Dated: March 8, 2021




                                        9
